DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to Applicant’s amendment submitted February 24, 2022.  Claims 1-8 are pending.
	Claims 1 and 8 are given the status identifier (currently amended).  It is unclear what the amendments are, because there are no markings to indicate the changes.  MPEP 1.121 states: All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings.
	
The following objections and rejections are maintained.

Claim Objections
	“Tautomers” is misspelled at the beginning of claim 1.  
	The structures for the B ring in claim 1 are very small and nearly impossible to discern.
	Claim 2 should read “a compound according to claim 1,” not simply “according to the claim 1.”
	Claim 4 references examples 1 to 167.  Where possible, claims are to be complete in themselves.  Incorporation by reference is a necessity doctrine, not for Applicant’s convenience.  See MPEP 2173.05(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4, and 8 recite Markush groupings wherein the alternatives are “selected but is not limited from.”  This is indefinite because Markush groupings are closed, and it is unclear what else might be encompassed by the Markush group.  See MPEP 2173.05(h).  A Markush grouping is a closed group of alternatives.  If a Markush grouping requires a material selected from an open list of alternatives, the claim should be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
Claim 2 is drawn to the compound of claim 1 and limits which types of salts which could be present, but claim 2 also recites additional elements which require a composition.  Claim 2 is drawn to a compound, not a composition, and it cannot be drawn to both a compound and a composition at one time.
Claim 2 recites that a base can be incorporated into the composition and includes examples of pharmaceutically acceptable bases.  This is a broad limitation (the base) followed by a narrow limitation (the examples of pharmaceutically acceptable bases).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 recites “and the like” in two places after reciting bases and acids, and recites “such as” before a list of acids.  The phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 is drawn to the compound of claim 1, but recites passive method steps.  A product and process in the same claim is indefinite under 35 U.S.C. 112, second paragraph.  See MPEP 2173.05(p).  If claim 3 is intended to be a method, it should begin with “A method,” and it must recite active, positive method steps.
Claim 3 recites that the present invention is composed of the base.  It is unclear whether this requires a composition including a base, or if the presence of the base is intended to limit a method step.
Claim 3 recites that the present invention is composed of the base and includes examples of pharmaceutically acceptable bases.  This is a broad limitation (the base) followed by a narrow limitation (the examples of pharmaceutically acceptable bases).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites that compounds are selected from “below list,” but does not contain a list.
Claim 5 recites a method according to claim 1.  This limitation is indefinite because claim 1 is a product claim, not a method claim.  
Claim 5 recites treatment of cancer, where the cancers are selected from the group consisting of a number of agents which are not cancers, but are therapeutics.
Claim 5 recites a number of agents which are identified by laboratory designations, such as CGP-73547, CGP-61755, etc.  The claim is indefinite because it is unclear what these agents actually are.  They are not defined in the specification.
Claim 6 recites a method according to claim 1.  This limitation is indefinite because claim 1 is a product claim, not a method claim. 
Claim 7 is drawn to the compound of claim 1, but recites passive method steps.  A product and process in the same claim is indefinite under 35 U.S.C. 112, second paragraph.  See MPEP 2173.05(p).  
	The examiner notes that several claims have been presented as product claims, but they also recite passive method steps.  If the claims are amended to require a method, Applicant is reminded that method claims require active, positive steps delineating how the process is performed.
Response to Arguments
	Applicant did not address these rejections, so the rejections are maintained.
	
Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device (or compound, or composition, in this application) must be clearly and positively specified. Method steps must be active and positively recited.  The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  See US 9,447,105 for an example of claims to a compound (claim 1), and a process for making the compound (claim 3).  See US 9,975,861 for an example of claims to a compound (claim 1), a composition containing the compound (claim 5), compositions containing a second therapeutic agent (claims 6 and 7 and 9), and a method of treatment using the compound (claim 8).
Response to Arguments
	Applicant did not address this rejection, so the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manfredini (J. Med. Chem. 1992, 35, 917-924, of record).
	Manfredini teaches the following compounds on page 919, Scheme II:

    PNG
    media_image1.png
    221
    218
    media_image1.png
    Greyscale

R is Me, tBu, benzyl, cyclopropyl, or cyclopentyl, n-pentyl, or H.  This meets the limitations of ring B-H3 because B can be absent and because B is not limited to any of the recited rings.  The claim recites that B “is absent or selected but is not limited from:” the recited rings.  Claimed H3 can be absent or can be hydrogen.  S2 is a heterocycle, or is not limited.  R2 corresponds to claimed S1 and is Me or H.  X1 is N and X2 is C.  
	Claims 2-4 and 8 all recite that the compound is “selected from but not limited to” the rest of the claim language, so the information following “selected from but not limited to” is not further limiting.
	This rejection could be overcome by removing all instances of “selected from but not limited to” from the claims AND removing the limitation that B can be absent.
Response to Arguments
	Applicant did not address this rejection, so the rejection is maintained.

	The following is a new rejection necessitated by Applicant’s amendment to change the scope of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 8 include examples 1-167.  Claim 1 was amended to recite a narrower genus than was previously recited, and now many of examples 1-167 do not include all the limitations of the genus in claim 1.  For example, compound 6 does not include the methyl group attached to nitrogen in Formula 1 and the B ring in compound 6 is not one of the B rings recited in claim 1.  Compound 6 is only one example.  Many of the compounds of examples 1-167 do not include the core structure recited in claim 1.  Compound 155 is another example, which contains a different ring system than is recited in claim 1 because the nitrogens are in different positions.  Again, this is only one example.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Dependent claims should only include compounds which fall within the genus recited in claim 1.

    PNG
    media_image2.png
    103
    290
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    95
    259
    media_image3.png
    Greyscale


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623